DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I, claim(s) 1-6, 8-16 and 19-21, drawn to an implant.
Group II, claim(s) 18, drawn to a method of using an implant.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are as follows: 
Specie A: Figures 1-8, including claims 1-3 and 19-21
Specie B: Figures 10-18, including claims 1-6 and 8-11
Specie C: Figures 19-24 with offset stem as set forth in paragraph [0063] of the originally filed disclosure, including claims 1-3 and 12-16
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-3 are generic to species A-C.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an implant comprising a base member, an articulating member; and a coupling portion for securing the base member to the articulating member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Horber U.S. publication no. 2004/0030394 A1.  Horber discloses an implant comprising a base member (13), an articulating member (29); and a coupling portion (25, 31, 107) for securing the base member to the articulating member (e.g., see at least paragraphs [0040], [0048]; and figure 9).
Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of an implant, comprising: a base member configured to be secured in bone, the base member comprising a plate portion and  a stem extending from the plate portion, the stem being positioned offset from a center of the plate portion; an articulating member; and a coupling portion for securing the base member to the articulating member, , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Delince et al. U.S. publication no. 2009/0281630 A1 (“Delince”) in view of Resch et al. U.S. patent no. 6,379,386 (“Resch”).  Delince discloses an implant (including at least 4-6), comprising: a base member (6) configured to be secured in bone (figure 1; paragraph [0039]), the base member (6) comprising a plate portion (21) and  a stem (20) extending from the plate portion (figure 1); an articulating member (4); and a coupling portion (screw in pin 22 as described at least in paragraphs [0045], [0049] and figure 3, etc.) for securing the base member (6) to the articulating member (4) (e.g., see at least paragraphs [0045], [0049] and figure 3), wherein the base member (6) includes a projection (22) extending away from a first side of the plate portion (figure 1 and 3; paragraphs [0039], [0044]-[0045], etc.) and the stem (20) extending away from a second side of the plate portion (21) (e.g., figures 1 and 3); and wherein the articulating member (4) includes an outer surface (e.g., figure 3), an interior surface (e.g., figure 3), and a cavity into the articulating member from the interior surface (e.g., figure 3).  Delince is silent regarding the technical features of the stem (20) being positioned offset from a center of the plate portion.  However, such technical feature is not a special technical features as it is known in the art as shown at least by Resch.  Resch teaches a stem (18) of an implant (10) is offset from a center of a plate portion (12) in order to optimize surgical placement depending on bone stock and articular needs of a particular patient. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using an offset stem in the invention of .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774